Citation Nr: 0109437	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for impotence and 
sterility.

2. Entitlement to a rating in excess of 10 percent for 
epididymitis


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to April 1966.  
The certified issues listed above came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  A May 1992 decision had denied a rating 
in excess of 10 percent for epididymitis and an August 1993 
rating decision had denied entitlement to service connection 
for impotence and sterility.  In September 1996, the Board 
issued a remand decision returning those issues to the RO for 
further evidentiary development.

In August 2000, the Board received a motion for 
reconsideration of the Board's September 1996 action from the 
veteran.  However, in the September 1996 action, the Board 
had remanded the veteran's claims to the RO for further 
development that included obtaining his medical records and 
affording him a VA medical examination.  On page 4 of its 
remand, the Board stated that the purpose of the remand was 
"to obtain clarifying information" and that the "Board 
intimates no opinion as to the disposition warranted in this 
case, pending completion of the re-quested action."  The 
Board's September 1996 remand was to ensure that the 
veteran's claims were properly developed before it rendered a 
final decision.  Reconsideration of a final appellate 
decision may be granted by the Board on motion of the 
appellant or his representative.  A final decision is one 
which is appealable to the Court of Appeals for Veterans 
Claims.  38 C.F.R. §§ 20.1000, 20.1401(a) (2000).  A remand 
is in the nature of a preliminary order and does not 
constitute a final decision of the Board.  38 C.F.R. 
§ 20.1100(b).  Since a final appellate decision had not been 
issued regarding those claims for service connection for 
impotence and sterility and an increased rating for 
epididymitis the reconsideration request is a nullity.

In October 1997, while the remand was being processed, the RO 
awarded the veteran a 20 percent evaluation for his service-
connected epididymitis.  Thereafter, in a December 1997 
written statement, the veteran said he was satisfied with the 
20 percent rating and wanted "no more appeals".  As 
described in detail below, this statement constitutes an 
effective written withdrawal of the issues which were on 
appeal at that time.  In a January 1998 statement, the 
veteran said he was not satisfied with the appeal and wanted 
his claim reviewed and, in a February 1998 statement, he 
requested a 30 percent rating for his service-connected 
disability.  As will be discussed below, these communications 
have been recognized by the RO as actions which reopened that 
claim.  

Prior to the remand of September 1996 the veteran was 
afforded personal hearings at the RO in August 1992 and 
August 1995.  In a September 1999 statement, the veteran 
requested a Board hearing, but in a November 1999 statement 
he reported losing his voice and withdrew his hearing 
request.  No hearing requests are pending and the Board may 
proceed with the decision below.  38 C.F.R. § 20.702(e).  

In a July 2000 letter to the RO, the Disabled American 
Veterans withdrew as the veteran's appointed representative 
in this case pursuant to his written request.  As noted in 
the remand section below, although the veteran has indicated 
that he wishes to be represented by The American Legion, he 
has not taken the necessary action to accomplish this and is 
currently, in effect, unrepresented.

The status of possible appeals following an August 1999 
rating decision which denied entitlement to special monthly 
pension and a July 2000 RO determination which denied a 
rating in excess of 20 percent for epididymitis will be 
addressed in the remand section below.


FINDING OF FACT

On December 15, 1997, prior to the promulgation of a decision 
in the appeal of the matters of entitlement to service 
connection for impotence and sterility and an increased 
evaluation for epididymitis, the RO received written 
notification from the veteran requesting that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran having been met, regarding the issues of entitlement 
to service connection for impotence and sterility and an 
evaluation in excess of 10 percent for epididymitis, as set 
out in the Board remand of September 1996, the Board does not 
currently have jurisdiction to review those appeals.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 
20.101, 20.202, 20.204, 20.1103 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The Board has jurisdiction to 
review on appeal all questions of law and fact affecting the 
provision of benefits to veterans, providing an appeal is 
perfected by submission of a timely notice of disagreement 
and substantive appeal.  38 C.F.R. §§ 20.101, 20.200 (2000).  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  If an appeal is 
not perfected, the determination on the claim by the agency 
of original jurisdiction is final.  38 C.F.R. § 20.1103.  The 
veteran  withdrew his appeal in a written statement received 
at the RO on December 15, 1997, before a Board decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to the issues of 
entitlement to service connection for impotence and sterility 
and a rating in excess of 10 percent for epididymitis which 
were then pending as appellate matters.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
those claims for service connection for impotence and 
sterility and an evaluation in excess of 10 percent for 
epididymitis and that appeal is dismissed.


ORDER

The appeal of the claims for service connection for impotence 
and sterility and a rating in excess of 10 percent for 
epididymitis which were pending consideration on appeal in 
late 1997 is dismissed.


REMAND

The Board notes that following the withdrawal of his appeal 
the veteran commenced several new claims for benefits.  The 
RO denied a claim for special monthly pension benefits in 
August 1999, however, in September 1999 letters, the veteran 
appears to object to that decision.  The Board construes the 
veteran's statements as a timely notice of disagreement.  
Furthermore, in July 2000, the RO denied an increased rating, 
in excess of 20 percent for epididymitis, but in an August 
2000 statement, the veteran appears to object to that 
decision, and it too is sufficient to be recognized as a 
notice of disagreement.  Accordingly, the Board is required 
to remand these issues to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 
(1999)(The notice of disagreement initiates review by the 
Board of the RO's denial of the claim and bestows 
jurisdiction on the court; the Board should remand that issue 
to the RO for issuance of a statement of the case.)

As noted above, in a July 2000 written statement, the 
Disabled American Veterans (DAV) withdrew as his 
representative.  Subsequently, the veteran confirmed that he 
no longer wanted the DAV as his representative and implied 
that he desired that The American Legion represent him before 
the Board.  The veteran was provided with the appropriate VA 
Form 21-22 for designating a new representative.  However, he 
has not returned the form.  His actions to date are not 
legally sufficient to formally designate a new 
representative.  On remand, the RO should further clarify 
whether or not he wishes to appoint a new representative.  
The veteran should be advised that a claimant may only 
stipulate one service organization, attorney, or agent as 
his/her representative per 38 C.F.R. § 20.601 (2000).  If the 
veteran wishes to appoint a new representative, he should 
complete and submit the appropriate VA Form to accomplish 
that act.

Accordingly, these claims are REMANDED to the RO for the 
following actions:

1. The RO should issue a statement of the 
case concerning the issues of 
entitlement to special monthly pension 
benefits and a rating above 20 percent 
for epididymitis.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue(s) after he 
receives the statement of the case, 
the claim(s) should be recognized as 
perfected appeals and certified to the 
Board.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.200, 20.202, 20.302.

2. The RO should contact the veteran and 
clarify whether he wants to be 
represented by an individual or a 
service organization.  If the veteran 
wishes to appoint a new 
representative, he should submit a 
complete, appropriate VA Form to that 
effect.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted on the 
issues which have been recognized as having a pending notice 
of disagreement.  The purpose of this REMAND is to comply 
with a precedent decision of the Court and ensure due process 
of law.  No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, the submission of additional evidence will 
not perfect the appeals.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


